Exhibit 25.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 DESIGNATED TO ACT AS TRUSTEE CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b)(2)[] THE BANK OF NEW YORK MELLON (Exact name of trustee as specified in its charter) New York 13-5160382 (Jurisdiction of incorporation or organization if not a U.S. national bank) (I.R.S. Employer Identification No.) One Wall Street New York, New York (Address of principal executive offices) (Zip code) Legal Department The Bank of New York Mellon One Wall Street, 15th Floor New York, NY10286 (212) 635-1270 (Name, address and telephone number of agent for service) NORTHWESTERN CORPORATION (Exact name of obligors as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 46-0172280 (I.R.S. Employer Identification No.) 3010 West 69th Street Sioux Falls, South Dakota (Address of principal executive offices) 57108 (Zip code) Montana First Mortgage Bonds (Title of the indenture securities) Item 1.General Information. Furnish the following information as to the Trustee: (a)Name and address of each examining or supervising authority to which it is subject. Superintendent of Banks of the State of New York Federal Reserve Bank of New York Federal Deposit Insurance Corporation New York Clearing House Association One State Street, New York, N.Y. 10004-1417 and Albany, N.Y. 12223 33 Liberty Plaza, New York, N.Y. 10045 550 17th Street, N.W., Washington, D.C. 20429 New York, N.Y. 10005 (b)Whether it is authorized to exercise corporate trust powers. Yes. Item 2.Affiliations with Obligor. If the obligor is an affiliate of the trustee, describe each such affiliation. None. Item 16.List of Exhibits. Exhibits identified in parentheses below, on file with the Commission, are incorporated herein by reference as an exhibit hereto, pursuant to Rule 7a-29 under the Trust Indenture Act of 1939 (the "Act") and 17 C.F.R. 229.10(d). 1.
